Citation Nr: 0421871	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-08 137 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a mental illness, to 
include paranoia, depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTODUCTION

The veteran served on active duty from November 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which denied service 
connection for paranoia, depression.


FINDINGS OF FACT

1.  There is no medical evidence of record diagnosing PTSD in 
accordance with the provisions of 38 C.F.R. § 4.125(a).  

2.   Medical evidence of record reflects that the veteran 
first received treatment for a mental disorder in 1992, 27 
years after discharge from active service, and there is no 
evidence linking any mental disorder to active service. 


CONCLUSION OF LAW

A mental illness, to include paranoia, depression, and PTSD, 
was not incurred in or aggravated by the veteran's active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In April 2001, the RO notified the veteran of the provisions 
of the VCAA, advised him of the evidence needed to 
substantiate his claim, advised him of the evidence VA 
already had, advised him of the evidence he needed to submit, 
advised him of the evidence VA would attempt to obtain on his 
behalf, and offered to assist him in obtaining any relevant 
evidence.  See Quartuccio, supra. 

The April 2001 letter that was provided to the appellant 
contains the "fourth element."   The letter asks the 
veteran to tell VA if there is no additional evidence known 
to him, to send information describing any additional 
evidence or the evidence itself to VA, and to let VA know if 
there is any additional information or evidence he wants VA 
to get for him.  See Pelegrini, supra.

VA wrote the veteran in October 1999 advising him of the 
evidence needed to establish service connection for his 
claimed disability and advising him to provide VA with any 
other evidence he wanted VA to consider.

VA wrote the veteran in September 2003 updating him regarding 
the evidence VA had, advising him of what the evidence must 
show to support his claim for service-connected benefits, and 
reminding him of what VA would do to assist him.

Additionally, the October 2002 statement of the case (SOC) 
and the October 2003 supplemental statement of the case 
(SSOC) both advise the veteran of the relevant provisions of 
the VCAA, explain what must be shown to support his claim for 
service-connected benefits, and explain what needed evidence 
is not present in his case.  

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.

In this case, the veteran's claim was initially denied as 
not well grounded in February 2000.  However, the claim was 
reopened and readjudicated, specifically because of the 
passage of the VCAA, in March 2002.   This new "initial" 
unfavorable agency of original jurisdiction (AOJ) decision 
was preceded by a proper and timely VCAA notification in 
the RO's April 2001 VCAA letter.  Accordingly, the Board 
finds that the timing requirement of Pelegrini has been 
satisfied.

The appellant has been repeatedly informed of the type of 
evidence necessary to substantiate his claim, and has been 
informed of the respective responsibilities of himself and VA 
as it pertains to his claim.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996).

VA has obtained all records identified by the veteran, and 
the veteran has not identified any additional evidence 
pertinent to his claim not already of record.  Given the 
foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions of the VCAA.  An 
adjudication of the appeal at this juncture is proper.


Factual Background

Service records reflect that the veteran had active service 
from November 1961 to July 1965, including foreign service in 
Libya from January 1964 to July 1965.


Service medical records do not show a diagnosis of, treatment 
for, or other references to any mental condition, including 
depression, paranoia, or PTSD. The May 1965 Discharge Report 
of Medical Examination contains the notation "nervous and 
under stress all of life, never incapacitated."

A June 1992 White Sands Missile Range (WSMR) medical record 
entry contains a note indicating a history of depression with 
a provisional diagnosis of bipolar thought disorder, 
paranoia. 
A September 1998 note from the Las Cruces Mental Health 
Center requests that the veteran be excused from jury duty 
and states that the veteran has been under care for PTSD, 
anxiety and "social phobia."  The signature is 
undecipherable and there is no indication that the signer is 
a medical professional. 

January 2000, March 2000, October 2000, November 2000, 
February 2001, July 2001, and August 2001 VA clinic notes all 
contain an assessment of bipolar disorder type I, although 
none of them contain a diagnosis.


Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.


Analysis

The veteran has contended that he has PTSD and/or other 
mental illnesses due to his experiences during military 
service. He has related that his duties in Libya included 
preparing bodies for shipment home to the United States and 
that he was exposed to other stressors while on active duty. 

Service medical records do not contain any notation of 
diagnosis of, or treatment for, any mental illness.  The 
first evidence of record reflecting any mental disability is 
a September 1992 clinical note from WSMR.  That note, 
approximately 27 years after the veteran was discharged from 
active service, reflects a "history" of depression reported 
by the veteran and contains a provisional diagnosis of 
bipolar disorder.

A series of VA clinical notes between January 2000 and August 
2001 all contain an assessment of bipolar disorder, type I.  
None of those notes contain a diagnosis of any mental 
illness, none of them show any relationship between bipolar 
disorder and the veteran's active service, and none of them 
make any reference to PTSD.

A September 1998 "jury excuse" note from the Las Cruces 
Mental Health Center
contains the statement that the veteran has been under care 
for PTSD, anxiety and social phobia, but does not contain a 
legible signature and does not reflect that the signer is a 
medical professional.  Moreover, there are no medical records 
in the claims file from the Las Cruces Mental Health Center, 
which would corroborate the note.

The Board has also considered the veteran statements and they 
have been given weight as to the symptoms caused by his 
psychiatric illness.  However, it does not appear that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); 

As the evidence now of record does not suggest that a current 
psychiatric disorder, however diagnosed, may be associated 
with his period of military service, there is no requirement 
that VA obtain a medical opinion or additional records prior 
to this decision. 38 U.S.C.A. § 5103A(d) (West 2002).
 
As there is no showing of mental illness of any kind while 
the veteran was in active service; no diagnosis of a present 
PTSD disability; and no link between the present bipolar 
disability and active service, the weight of the evidence is 
against the claim and the benefit of the doubt rule may not 
be applied in this case. 


ORDER

Entitlement to service connection for a mental illness, to 
include paranoia, depression and PTSD, is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



